En Juez Asociado Sr. "Worn?,
emitió la opinión del tribunal.
Cruz Avenan fue declarado culpable del delito prescrito en el artículo 300 del Código Penal, o sea “el permitir que se juegue, lleve a cabo o dirija un juego prohibido en alguna casa de su pertenencia,” habiendo apelado contra dicha sen-tencia. Alega ahora, en primer lugar, que en la denuncia no se imputó la comisión de un delito público, puesto que el juego tuvo lugar en un cafetín de Cruz Arnau mientras que el estatuto exige que el juego haya tenido lugar o haya sido dirigido “en alguna casa de su pertenencia o que tuviera al-quilada” una persona. El uso de la preposición “de” describe suficientemente la pertenencia a falta de una petición solicitando más detalles. La palabra “casa”, como se usa en el artículo 300, es un término genérico que prácticamente comprende todo lugar cerrado donde los hombres pueden reunirse y sentarse, especialmente si tiene un techo. Un ca-fetín es solamente una denominación especial de una casa. La palabra “cafetín”, tal como se usa en Puerto Rico, prác-ticamente significa cualquier pequeño lugar donde se ven-den refrescos y cosas por el estilo. La denuncia era sufi-ciente. El segundo error alegado se refiere a la prueba.
La prueba no es muy robusta, pero un policía declaró haber sorprendido una jugada de monte que se llevaba a cabo y vió que se recogía un barato, el cual se colocaba en un potecito donde había otro dinero. El sorprendió a los jugadores. Verdad es que no tuvo gran oportunidad de ob-servar muchas de las jugadas, pero se le permitió declarar sin objeción (con excepción de que no era la mejor prueba) que algunos de los jugadores habían sido arrestados y decla-rados culpables. Las condenas surgieron en el examen ele la defensa sin objeción alguna. La prueba contraria fué que se jugaba a los dóminos y que los 29 centavos ocuparlos por el policía no era ningún barato sino el cambio de un dollar *232gastado en refrescos. Aunque liubo contradicción se esta-bleció un caso prima fade de estarse llevando a cabo un juego prohibido del cual el acusado derivaba una ganancia y que tal juego prohibido tuvo lugar en una casa del acu-sado y apelante.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.